Title: To George Washington from Colonel George Gibson, 22 February 1778
From: Gibson, George
To: Washington, George



May it please Your Excellency
Lancaster [Pa.]22d February 1778.

My last which I had the Honor of writing Your Excelly was of the 19th Current by Colo. Stewart, I find myself obliged to trouble Your Excelly once more on the Subject of Cloathing the Convalescents & the men discharged from the Hospitals—I have made frequent though ineffectual applications to the Clothier Generl nor can I tell what reason to assign for his not complying with my requisitions having in the Returns I made him specify’d the Compy Regimt & Brigade to whch the Individuals mention’d in the returns belong—I hope to hear from Your Excelly on this head as it will enable me to thin the Hospitls by sending to Camp a number of Men which will greatly conduce to the recovery of the Sick who are at this time exceedingly Crowded, & the Corps commanded by Lieut. Colo. Smith occupies all the room the Inhabitants have to Spare.
As I conceive it my duty to communicate to Your Excelly every thing that concerns the general Interest of my Country, I cannot omit giving Your Excelly my thoughts on the Subject of Provisions founded on the Observations I have made since my arrival at this place The price for wheat & Flour as fix’d by the Legislature of this State (who I am sorry to inform Your Excelly do not posess the Esteem of the people) is complained of as being too small, the People murmur that they are to receive no more for their wheat & Flour than the Inhabitants of Cumberland County receive for theirs, though the differance in carriage is 50 miles—The present price for wheat is rated at 12 / ⅌ bushel The Inhabitants of this Borough are obliged to give 15 / ⅌ bushell for all they Eat and prodigious Quantitys are purchased at that price by Brewers & Distillers, So that unless something is done either with respect to allowing the farmers the Same price they get from the Inhabit[ant]s The Malsters & Distillers or by Putting a Stop to Brewing & distilling or by obliging them to Sell at 12 / I am apprehensive the Consequences will be exceeding hurtfull or at least the Supply’s expected from this place will fall farr short of what might be expected from such a populous & well cultivated Country.
The municiple Laws of this State are highly displeasing to the people of this County founded in a dislike to the present constitution of this

State, nothing can be expected from them except what may be done by coersive exactions—The Gentlemn with whom I lodge is a D. Cy of purchases. I have seen him make frequent applications to the Farmers for wheat. Their answer is They will give him the preferce if he will give them the same price they receive from the Brewers Distillers &ca—I shall beg leave to offer to Your Excys consideration one subject more which in my oppinion will have its good consequences, The people are exceedingly distressed by the present mode of impressing carriages, the Inhabitants within the Circle of 12 miles of this place furnish the most of the Waggons that are now used for conveying Flour &c. to Camp. I conceived a plan which I humbly submit to Your Excelly. I have already mentiond it to several of the Inhabitants who seem’d to relish the plan exceedingly In this County there are 5000 Farmers every 4 of whom cou’d furnish one compleat Team, which shou’d be all that shou’d be expected from them & shou’d exempt them from having their Waggons Impressed. this wou’d (if carried into execution) I am certain be adopted with the greatest chearfulness by a Great number if not the whole of the Inhabitants & wou’d be the means of procuring at least 1000 Waggons.
Herewith Your Excelly will receive the proceedings of the Court Martial orderd by Your Excelly for the Tryal of all persons brought before them which I hope will meet Your Excys approbation their busyness is not near done yet & I hope before they will have tryed the prisoners already in confinement that I shall be able to Catch the Fellow (aluded to in the Confession of Mansen) who is Called Rhine—I have Just this moment reced a letter from the Honorable T. Pickering informing that Seven Waggon loads of Goods from Virginia are on the road between York & this place which shall be sent immediately to Camp. I have the Honor to be with truth Your Excys Sincere Humble Ser⟨vant⟩

Geo: Gibson

